Name: Commission Implementing Regulation (EU) 2017/1349 of 19 July 2017 suspending submission of applications for import licences under the tariff quotas opened by Regulation (EC) No 891/2009 in the sugar sector
 Type: Implementing Regulation
 Subject Matter: beverages and sugar;  trade;  tariff policy;  cooperation policy;  agricultural policy;  international trade;  Europe
 Date Published: nan

 20.7.2017 EN Official Journal of the European Union L 188/7 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1349 of 19 July 2017 suspending submission of applications for import licences under the tariff quotas opened by Regulation (EC) No 891/2009 in the sugar sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(1) and (3) thereof, Whereas: (1) Commission Regulation (EC) No 891/2009 (2) opened annual tariff quotas for imports of sugar products. (2) The quantities covered by import licence applications lodged from 1 to 7 July 2017 for the subperiod from 1 to 31 July 2017 are equal to the quantities available under order number 09.4329. Submission of further applications for import licences under this order number should be suspended until the end of the quota period. (3) In order to ensure the efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 Submission of further applications for import licences under the order numbers indicated in the Annex shall be suspended until the end of the 2016/2017 quota period. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 2017. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (OJ L 254, 26.9.2009, p. 82). ANNEX CXL concessions sugar 2016/2017 Quota period Applications lodged from 1 to 7 July 2017 Order No Country Further applications 09.4317 Australia  09.4318 Brazil  09.4319 Cuba Suspended 09.4320 Any third country  09.4321 India Suspended 09.4329 Brazil Suspended 09.4330 Brazil Available in 2022/2023 and 2023/2024 Balkans sugar 2016/2017 Quota period Applications lodged from 1 to 7 July 2017 Order No Country Further applications 09.4324 Albania  09.4325 Bosnia and Herzegovina  09.4326 Serbia  09.4327 Former Yugoslav Republic of Macedonia  Transitional measures, exceptional import sugar and industrial sugar 2016/2017 Quota period Applications lodged from 1 to 7 July 2017 Order No Type Further applications 09.4367 Transitional measures (Croatia)  09.4380 Exceptional import  09.4390 Industrial sugar 